Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 


 	Independent Claims 1, 8 and 15 are very close to Chen et al. (US 2019/0199750) and Davis     et al. (US 2017/0111336). However,  the features “determining the endpoint failures comprises identifying that one or more endpoints of the API failed to distinguish between a valid authentication identifier corresponding to a correct user account and the valid authentication identifier corresponding to an incorrect user account, wherein: a user of the correct user account should be granted access to the API upon presentation of the valid authentication identifier, and a user of the incorrect user account should not be granted access to the API upon presentation of the valid authentication identifier; and adjust the one or more endpoints of the API based on the determined endpoint failures associated with the API, wherein adjusting the one or more endpoints of the API comprises adjusting the one or more endpoints of the API to: grant access to the user of the correct user account upon presentation of the valid authentication identifier, and deny access to the user of the incorrect user account ” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims , 3-4, 6-7, 10-11,13-14, 16-17 and 19-25 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194